DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 01-07-2019, 03-02-2020, and 07-19-2021 have been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Drawings
The drawings were received on 01-07-2019. These drawings are being considered by the examiner.

Response to Amendment
Amendments have been considered.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over IZUMIKAWA (JP 2016008484 A) in view of MATSUSHITA (JP 2001226986 A), in further view of FUKANO (CN 104246085 A).

REGARDING CLAIM 1, Izumikawa teaches, a position detection unit configured to detect a position of the working equipment (Izumikawa: [0016] The positioning device 41 is a device that measures the position and orientation (orientation) of the shovel); a distance detection device attached to the work machine and configured to obtain information on a distance from the work machine to a work target (Izumikawa: [0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50; [0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. [0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost.); and a processing device configured to generate a first image by using information on a position of the working tool obtained by the position detection unit (Izumikawa: [0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result.), and information on a three-dimensional shape of the work target obtained from the information on the distance obtained by the distance detection device and causes a display device to display the first image (Izumikawa: [0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. [0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost; [0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result.).
Izumikawa is silent as to, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body, and the first image indicates the position of a cutting edge of the working tool on the work target.
However, in the same field of endeavor, Matsushita teaches, “The working radius of the tip of the chisel 7a (tip working radius) and the depth (tip depth) are digitally displayed on the display device 42. When the "plane" key of the keyboard 47 is operated from the state shown (Matsushita: [0021-0023]); (Matsushita: [Fig. 6, 7]) image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool can be observed; (Matsushita: [Fig. 6, 7]) the first image indicates the position of a cutting edge of the working tool on the work target can be observed; (Matsushita: [Fig. 7]) information on a position of a portion extending from the first position along a turning direction of the turning body can be observed, for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa to include the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body taught by Matsushita. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
and indicates the position of the cutting edge on the surface of the work target when the turning body turns while the working equipment maintains the current attitude.
However, in the same field of endeavor, Fukano teaches, The display control device 39 sometimes displays the trajectory of the shovel tip 8T during excavation on the display unit 42 of the display input device 38. The display control device 39 can determine the cutting edge position P3, or can display the trajectory of the cutting edge 8T during excavation on the display unit 42 using the cutting edge position P3 obtained by the working device position information generating unit 91A. Further, the work machine position information generating unit 91A may generate the work machine position information using the cutting edge position P3 obtained by the display control device 39 (Fukano: [0050]); FIG. 9 is a view showing an example in which the locus TLi of the cutting edge 8T of the bucket 8 is displayed on the screen 42P of the display unit 42. In the present embodiment, the display control unit 39, more specifically, the display processing unit 44 determines the position of the cutting edge 8T of the bucket 8 based on the information on the current position of the hydraulic excavator 100. The display processing unit 44 obtains a predetermined range AI based on the position of the cutting edge 8T when at least a part of the bucket 8 has entered the predetermined range AI around the target surface 70 in the direction orthogonal to the target surface 70. The trajectory of the cutting edge 8T (hereinafter, referred to as a shovel tip trajectory) TLi existing in the AI is displayed on the screen 42P of the display unit 42 as information relating to the construction result (Fukano: [0055]); The cutting edge trajectory TLi is displayed within the predetermined range AI when the cutting edge 8T of the bucket 8 enters the predetermined range AI. In this way, the display (Fukano: [0063]); (Fukano: [FIG. 9]) Projected cutting edge position (54a (Pu, Pd, 8T)) can be observed in a turning direction with corresponding image of cutting edge on work surface (54b), for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa in view of Matsushita to include cutting edge indicators taught by Fukano. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over IZUMIKAWA (JP 2016008484 A) in view of MATSUSHITA (JP 2001226986 A) and FUKANO (CN 104246085 A) as applied to claim 1 above, and further in view of ISHIMOTO (US 20130182066 A1).

REGARDING CLAIM 2, Izumikawa in view of Matsushita and Fukano remain as applied above to claim 1, and further, Izumikawa in view of Matsushita and Fukano are silent as to, the first image is an image of an arc whose radius is a distance between the a turning center axis of the turning body and the working tool as seen from a direction of the turning center axis and whose center is a position corresponding to the turning center axis.
However, in the same field of endeavor, Ishimoto teaches, “The upper swiveling body 3 of the working machine has a swiveling center, and has a swiveling radius around this swiveling center. Generally, the upper swiveling body 3 is able to swivel around 360 degrees. Accordingly, in the image display section 20a of the monitor 20, a circle based on the swiveling radius is drawn such that it is combined with a surveillance panorama image. For example, an area within the circle is set as a danger zone Z1 in which the working machine may be in danger of contacting an object to be avoided while swiveling the upper swiveling body 3. Moreover, as a range necessary for securing the safety, a circle having a predetermined radius is drawn outside the circle as the danger zone Z1, and the area between the two circles is set as an attention zone Z2” (Ishimoto: ¶[0054]) for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include a swivel radius taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety of a work machine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IZUMIKAWA (JP 2016008484 A) in view of MATSUSHITA (JP 2001226986 A) and FUKANO (CN 104246085 A) as applied to claim 1 above, and further in view of MONTGOMERY (US 20130054075 A1).

REGARDING CLAIM 3, Izumikawa in view of Matsushita and Fukano are silent as to, the processing device generates a line image along the surface of the work target by using the information on the position of the work target, combines the line image with an image of the work target, and displays the combined image on the display device.
However, in the same field of endeavor, Montgomery teaches, “The system including: a first processing sequence that retrieves a map of a workspace; a second processing sequence that receives data from a global positioning system device coupled to the work machine” (Montgomery: ¶[0005]); “FIG. 4 illustrates display of FIG. 2 operating to aid in landscaping installation” (Montgomery: ¶[0010]); (figures display work targets with line images), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include combined line images with work targets taught by Montgomery. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over IZUMIKAWA (JP 2016008484 A) in view of MATSUSHITA (JP 2001226986 A) and FUKANO (CN 104246085 A) as 1 above, and further in view of ISHIMOTO (US 20130182066 A1) and KURIHARA (WO 2017042873 A1).

REGARDING CLAIM 4, Izumikawa in view of Matsushita and Fukano are silent as to, an imaging device attached to the turning body.
However, in the same field of endeavor, Ishimoto teaches, “A back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3” (Ishimoto: ¶[ABS]) for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include a turning-body mounted camera taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety of a work machine.
Izumikawa in view of Matsushita and Fukano, in further view of Ishimoto are silent as to, the processing device combines the first image and a second image that is an image of the work target imaged by the imaging device and displays the combined image on the display device.
However, in the same field of endeavor, Kurihara teaches, “on the basis of 3D model data of the moving body and the operation target object, artificial images 100' and 301' of the moving body and the operation target object are generated and displayed with the images superimposed on the point group rendering image” (Kurihara: [ABS], FIG. 3B(311)); “or (Kurihara: ¶[0023]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify display system disclosed by a modified Izumikawa to include superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable IZUMIKAWA (JP 2016008484 A) in view of MATSUSHITA (JP 2001226986 A) and FUKANO (CN 104246085 A), and ISHIMOTO (US 20130182066 A1), KURIHARA (WO 2017042873 A1) as applied to claim 4 above, and further in view of MONTGOMERY (US 20130054075 A1).

REGARDING CLAIM 5, Izumikawa in view of Matsushita and Fukano, in further view of Ishimoto and Kurihara remains as applied above to claim 4, and further Izumikawa also teaches, the imaging device, the position detection unit and the distance detection device are provided in the work machine (Izumikawa: ¶[0008] FIG. 1 is a side view of an excavator as a construction machine according to an embodiment of the present invention. The upper swivel body 3 as an airframe is mounted on the lower traveling body 1 of the excavator via the swivel mechanism 2. An attachment is attached to the upper swing body 3. Specifically, the boom 4 is attached to the upper swing body 3, the arm 5 is attached to the tip of the boom 4, and the bucket 6 as an end attachment is attached to the tip of the arm 5. The end attachment may be a breaker, a grapple, or the like. The boom 4, arm 5, and bucket 6 as working elements form an excavation attachment, and are hydraulically driven by the boom cylinder 7, arm cylinder 8, and bucket cylinder 9, respectively. The attachment may be a dredging attachment or the like. Further, the upper swing body 3 is provided with a cabin 10 and is equipped with a power source such as an engine. A two-dimensional scanning distance measuring device 40 is attached to the front end portion of the upper swivel body 3, and a positioning device 41 is attached to the upper rear end portion of the upper swivel body 3. In addition, a controller 30 and a display device 50 are installed in the cabin 10. ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50. ¶[0010] The controller 30 is a control device that controls the terrain detection system 100 in general. In this embodiment, the controller 30 is composed of a CPU and an arithmetic processing device including an internal memory, and causes the CPU to execute a control program stored in the internal memory to realize various functions. ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the attitude detection device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result; ¶[0016] The positioning device 41 is a device that measures the position and orientation (direction) of the excavator.)
Izumikawa in view of Matsushita and Fukano, in further view of Ishimoto and Kurihara are silent as to, the processing device and the display device are provided in a facility including an operation device that remotely operates the work machine.
However, in the same field of endeavor, Montgomery teaches, “While the description to this point has contemplated machine 12 having a driver located in cab 38 to move it between post locations, it should be appreciated that embodiments are envisioned where machine 12 operates via remote control. Such embodiments would include machine 12 having a remote control receiver. One such receiver is a Cattron RF Pendant RF/CAN bridge. The receiver provides two way communications between the remote and the receiver. The receiver has the ability to receive 12 distinct inputs from the remote and includes two state switches. While a particular receiver/remote has been disclosed, any suitable receiver/remote can be used. In such embodiments, a user would likely drive machine 12 (from within cab 38 or by remote control) to locations 60 and 70. The user would then get out of machine 12 if driving from within cab 38 and supply post driver 28 with a post at location 60. The user would then press a button on a remote control to initiate any adjustments to achieve verticality of post driver 28 followed by a button to instruct driving of the post. Alternatively, a command to drive the post automatically levels post driver 28.” (Montgomery: ¶’s[0025-0026]) for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include 
Montgomery does not explicitly recite the terminology "the processing device and the display device are provided in a facility including an operation device that remotely operates the work machine". However, Montgomery does teach providing a remote for remote operation wherein any suitable remote can be used, which reads on the functional limitation of the claim element. Thus, is a case of equivalence (MPEP §2183).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over IZUMIKAWA (JP 2016008484 A) in view of MATSUSHITA (JP 2001226986 A) and KURIHARA (WO 2017042873 A1).

REGARDING CLAIM 6, Izumikawa teaches, a display device (Izumikawa: ¶[0008] FIG. 1 is a side view of an excavator as a construction machine according to an embodiment of the present invention. The upper swivel body 3 as an airframe is mounted on the lower traveling body 1 of the excavator via the swivel mechanism 2. An attachment is attached to the upper swing body 3. Specifically, the boom 4 is attached to the upper swing body 3, the arm 5 is attached to the tip of the boom 4, and the bucket 6 as an end attachment is attached to the tip of the arm 5. The end attachment may be a breaker, a grapple, or the like. The boom 4, arm 5, and bucket 6 as working elements form an excavation attachment, and are hydraulically driven by the boom cylinder 7, arm cylinder 8, and bucket cylinder 9, respectively. The attachment may be a dredging attachment or the like. Further, the upper swing body 3 is provided with a cabin 10 and is equipped with a power source such as an engine. A two-dimensional scanning distance measuring device 40 is attached to the front end portion of the upper swivel body 3, and a positioning device 41 is attached to the upper rear end portion of the upper swivel body 3. In addition, a controller 30 and a display device 50 are installed in the cabin 10.); and a processing device configured to generate a first image by using information on a position of the working tool obtained by the position detection unit (Izumikawa: ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result.) and information on a three- dimensional shape of a work target [0033] obtained from information on a distance which is obtained by the distance detection device attached to the work machine [0009] and which is from the work machine to the work target [0033-0034], (Izumikawa: ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost; ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50.).
Izumikawa is silent as to, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body.
However, in the same field of endeavor, Matsushita teaches, “When the "plane" key of the keyboard 47 is operated from the state shown in FIG. 6, the image display is changed and a reduced plan view as shown in FIG. 7 is displayed. If the "enlargement" key is operated from (Matsushita: ¶’s[0022-0023]); in figure 6 and 7, image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool can be observed, and “the working radius of the tip of the chisel 7a (tip working radius) and the depth (tip depth) are digitally displayed on the display device 42” (Matsushita: ¶[0021]); and in figure 7 information on a position of a portion extending from the first position along a turning direction of the turning body can be observed for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa to include the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body taught by Matsushita. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

However, in the same field of endeavor, Kurihara teaches, “on the basis of 3D model data of the moving body and the operation target object, artificial images 100' and 301' of the moving body and the operation target object are generated and displayed with the images superimposed on the point group rendering image” (Kurihara: ¶[ABS], [Fig. 3B(311)]); “a storage device of a general-purpose with (not shown) computer which includes a processor” (Kurihara: ¶[0023]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over IZUMIKAWA (JP 2016008484 A) in view of ISHIMOTO (US 20130182066 A1) and KURIHARA (WO 2017042873 A1), and further in view of MATSUSHITA (JP 2001226986 A), MONTGOMERY (US 20130054075 A1), and FUKANO (CN 104246085 A).

REGARDING CLAIM 7, Izumikawa teaches, a position detection unit configured to detect a position of the working equipment (Izumikawa: [0016] The positioning device 41 is a device that measures the position and orientation (orientation) of the shovel); a distance detection device attached to the work machine and configured to obtain information on a distance from the work machine to a work target (Izumikawa: ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50; ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. [0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost.), information on a position of the work target obtained from the information on the distance obtained by the distance detection device, and causes a display device to display the first image (Izumikawa: ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50; ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result; ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost.).
Izumikawa is silent as to, an imaging device attached to the turning body, the line image includes a plurality of first line images radially extending from a position corresponding to a turning center axis of the turning body, and a plurality of second line images extending along a turning direction of the turning body around the turning center axis.
However, in the same field of endeavor, Ishimoto teaches, “A back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3.” (Ishimoto: [ABS]), the line image includes a plurality of first line images radially extending from a position corresponding to a turning center axis of the turning body can be observed (Ishimoto: [Fig(s). 3. 8, 9]), and a plurality of second line images extending along a turning direction of the turning body around the turning center axis can be observed in figure 3 (Ishimoto: [Fig(s) 3, 8, 9)], wherein “The upper swiveling body 3 of the working machine has a swiveling center, and has a swiveling radius around this swiveling center. Generally, the upper swiveling body 3 is able to swivel around 360 degrees. Accordingly, in the image display section 20a of the monitor 20, a circle based on the swiveling radius is drawn such that it is combined with a surveillance panorama image. For example, an area within the circle is set as a danger (Ishimoto: [0054]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by Izumikawa to include a body mounted camera, line images radially extending from a position corresponding to a turning center axis of the turning body, and a plurality of second line images extending along a turning direction of the turning body around the turning center axis taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto are silent as to, a processing device configured to generate a first image by using information on a three-dimensional shape of the working tool obtained by the position detection unit, and the processing device combines the first image and a second image that is an image of the work target imaged by the imaging device and causes the display device to display the combined image, the processing device obtains an area occupied by the working equipment in the second image using an attitude of the working equipment, and removes the obtained area from information on a shape of the work target.
However, in the same field of endeavor, Kurihara teaches, “The main control unit 101 controls the work machine 100. The main control unit 101 includes the information processing apparatus 111 and the storage device 120 such as a three-dimensional model data 131 stored (Kurihara: ¶[0012]), “on the basis of 3D model data of the moving body and the operation target object, artificial images 100' and 301' of the moving body and the operation target object are generated and displayed with the images superimposed on the point group rendering image” (Kurihara: [ABS], FIG. 3B(311)), “or a storage device of a general-purpose with (not shown) computer which includes a processor” (Kurihara: ¶[0023]), and [Fig. 4, 7, 12][0030] Figure 4 is an explanatory view of a method of synthesizing the virtual top image 312, showing the steps (a) ~ (i). [0031] (A) is a top image on [0032] (B) shows the situation taken forward from the 3D camera 103 mounted on the work machine 100. In this case, the region 401 of substantially triangular becomes photographable region in the three-dimensional camera 103 including the work object 301. (C) is a diagram showing an extracted photographable region 401 from the 3D camera 103. Only photographable region 401 shown (c), the inability to generate a top image of the target as shown in (a). This is because, in the area 401, a portion (e.g., the arm portion 105) of the working machine 100 is not only included. It also does not include only a part on the work environment 302. [0033] Even further region within 401 (c), three-dimensional point group data of the invisible region from 3D camera 103 cannot be acquired. In this working state, it might cover a portion of the work piece 301 by a bucket 105a of the work machine 100 (see FIG. 3A). Region 402 shown in (d) is a region of the work piece 301 Hidden bucket 105a, it cannot be measured depth from the 3D camera 103. [0034] Similarly, the work object 301 hides a portion of the working environment 302. Therefore, the region hidden work object 301 cannot be measured. Region 403 shown in (e) is an area of ​​the working environment 302 Hidden work piece 301 cannot measure the depth from the region 403 is also a three-[0035] Further, with respect to the arm portion 105 of the work machine 100, the visible part from the 3D camera 103, i.e. the arm 105 only part of the left side it is not measured. As a result, (f), the right area 404 (indicated by broken lines) of the arm portion 105 cannot be measured. [0036] (G) is a diagram showing a top point cloud rendering image 144 can be generated by the image data from the three-dimensional camera 103 are collectively described. In this image, the minus the measurement impossible region 402, 403 and 404 from the imaging region 401. Therefore, as compared with the upper surface image of ideal (a), the missing part of the image of the work machine 100 and work piece 301, to grasp the positional relationship between the work piece 301 and work machine 100 It becomes difficult. [0037] To solve this problem, in this embodiment, so as to be superimposed to generate artificial images (CG images) 145 of work machine 100 that are missing in the image of (g). To generate artificial image of the work machine 100 is a three-dimensional model data 131 of the work machine 100, the arm portion 105 mobile posture data 146, such as the angle of the joint portion, further the CG camera for generating an artificial image or if there is a virtual camera data 143 is information. (H) an artificial image 100 of the generated work machine 100 'illustrates a (an image viewed from above). [0038] (I) shows an example of an image obtained by superimposing an artificial image 100 of work machine 100 of the 3D image (h) shown in (g) '. Thus, compared with the case where only the point cloud rendering image (g), it is easy to grasp the positional relationship of the work machine 100 and the operation target 301 (Kurihara: ¶’s[0030-0038]), for the benefit of bolstering remote monitoring, use, efficiency, use, and safety.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by Izumikawa in view on Ishimoto to include removing viewing obstructions and superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto and Kurihara are silent as to, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body, and the first image indicates the position of a cutting edge of the working tool on the work target.
However, in the same field of endeavor, Matsushita teaches, “The working radius of the tip of the chisel 7a (tip working radius) and the depth (tip depth) are digitally displayed on the display device 42. When the "plane" key of the keyboard 47 is operated from the state shown in FIG. 6, the image display is changed and a reduced plan view as shown in FIG. 7 is displayed. (Matsushita: ¶[0021-0023]); [Fig. 6, 7] image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool can be observed; image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body can be observed in figure 7, for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include working tool on a surface of the work target and a position of a portion extending from the first position along a turning direction of the turning body taught by Matsushita. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

However, in the same field of endeavor, Montgomery teaches, “The system including: a first processing sequence that retrieves a map of a workspace; a second processing sequence that receives data from a global positioning system device coupled to the work machine” (Montgomery: ¶[0005]); “FIG. 4 illustrates display of FIG. 2 operating to aid in landscaping installation.” (Montgomery: ¶[0010], [Fig(s). 2, 4] display work targets with line images), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include a line image along the surface of the work target by using the information on the position of the work target, combines the line image with an image of the work target, and displays the combined image on the display device taught by Montgomery. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto, Kurihara, Matsushita, and Montgomery are silent as to, indicates the position of the cutting edge on the surface of the work target when the turning body turns while the working equipment maintains the current attitude
However, in the same field of endeavor, Fukano teaches, The display control device 39 sometimes displays the trajectory of the shovel tip 8T during excavation on the display unit 42 (Fukano: [0050]); FIG. 9 is a view showing an example in which the locus TLi of the cutting edge 8T of the bucket 8 is displayed on the screen 42P of the display unit 42. In the present embodiment, the display control unit 39, more specifically, the display processing unit 44 determines the position of the cutting edge 8T of the bucket 8 based on the information on the current position of the hydraulic excavator 100. The display processing unit 44 obtains a predetermined range AI based on the position of the cutting edge 8T when at least a part of the bucket 8 has entered the predetermined range AI around the target surface 70 in the direction orthogonal to the target surface 70. The trajectory of the cutting edge 8T (hereinafter, referred to as a shovel tip trajectory) TLi existing in the AI is displayed on the screen 42P of the display unit 42 as information relating to the construction result (Fukano: [0055]); The cutting edge trajectory TLi is displayed within the predetermined range AI when the cutting edge 8T of the bucket 8 enters the predetermined range AI. In this way, the display control device 39 can display the cutting edge trajectory TLi when the cutting edge 8T of the bucket 8 is actually excavated within the predetermined range AI on the screen 42P of the display unit 42, so that the hydraulic excavator 100 The operator can confirm the construction condition within the necessary scope. Further, the present invention is not limited thereto, and the cutting edge trajectory TLi may be displayed within the predetermined range AI when a part (Fukano: [0063]); (Fukano: [FIG. 9]) Projected cutting edge position (54a (Pu, Pd, 8T)) can be observed in a turning direction with corresponding image of cutting edge on work surface (54b), for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include cutting edge indicators taught by Fukano. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IZUMIKAWA (JP 2016008484 A) in view of MATSUSHITA (JP 2001226986 A), in further view of FUKANO (CN 104246085 A) as applied to claim 1 above, and further in view of NOMURA (US 20140099178 A1).

REGARDING CLAIM 8, Izumikawa in view of Matsushita and Fukano are silent as to, the processing device causes the display device to display the first image, a first straight line image which is an image of a first straight line and a second straight line image which is an image of a second straight line, as a guide image, the first straight line is a straight line extended to the surface of the work target along a direction parallel to a turning center axis of the turning body 
However, in the same field of endeavor, Nomura teaches, “The bucket 8 illustrated in FIG. 14 raises the excavation edge portions P3 upward to proceed with construction work on the uppermost end (the top of the slope) of the normal surface of the target surface. In this case, in the top view 55a, the line segment 8AL which indicates the positions of the excavation edge portions P3 is displayed on the screen 42 of the display unit 42 even when this line segment is simultaneously displayed together with the icon display 8BL of the bucket 8. The bucket 8 illustrated in FIG. 15 rotates the excavation edge portions P3 of the bucket 8 from the upside to the downside to proceed with construction work from the uppermost end (the top of the slope) of the normal surface of the target surface to the lowermost end (the foot of the slope) of the target surface. In this case, in the top view 55a, the line segment 8AL which indicates the positions of the excavation edge portions P3 comes to a position which cannot be originally seen behind the icon display 8BL of the bucket 8. Hence, when viewed from above in the direction parallel to the Za axis of the vehicle main body coordinate system (when viewed from the topside), the processing unit 44 displays the icon display 8BL of the bucket 8, and displays the line segment 8AL which is the image which indicates the positions of the excavation edge portions P3, at all on the display unit 42P such that relative positions of the excavation edge portions P3 are intelligible with respect to the icon display 8BL of the bucket 8. Hence, the operator can recognize the positions of the excavation edge portions P3 even when (Nomura: [0082-0083]), for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine in hazardous condition or disaster areas.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by a modified Izumikawa to include bucket width/length lines taught by Nomura. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety of a work machine in hazardous condition or disaster areas.

Response to Arguments
Applicant’s arguments, see page 6, filed 08-03-2021, with respect to the rejection of claim 7 under 35 USC §112(a) have been fully considered and are persuasive.  The rejection of claim 7 under 35 USC §112(a) has been withdrawn. 

Applicant’s arguments, see page 6, filed 08-03-2021, with respect to the rejection of claims 1-5 under 35 USC §112(b), antecedent, have been fully considered and are not persuasive.  As stated above, the 112(b) antecedent issues have not been fully addressed. Therefore, the examiner respectfully maintains the rejection of claims 1-5 under 35 USC §112(b), antecedent.

Applicant’s arguments, see page 6, filed 08-03-2021, with respect to the minor informalities objection of claim 2 have been fully considered and are persuasive.  The minor informalities objection of claim 2 has been withdrawn.

Applicant’s arguments, see page 7, filed 08-03-2021, with respect to the rejection of claim 1 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Applicant has contended the applied prior art references relied upon for the 35 USC §103 rejections of claims 2-6 do not teach the amended portion of claim 1, therefore the prior art references of record do not cure the deficiencies of claim 1. Respectfully, as cited above, the newly found prior art reference FUKANO (CN 104246085 A) teaches the amended portion of claim 1, thus the prior art references relied upon for the rejections of claims 2-6 under 35 USC §103 still apply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YAMAUCHI (US 20070156286 A1)
JOHNSON (US 20150199847 A1)
ARIMATSU (US 20160237654 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663